EXHIBIT 10 (vii)

 

DEFERRED COMPENSATION PLAN

FOR EMPLOYEES OF THE BOEING COMPANY

(As Amended and Restated on October 22, 2001)

 

1.  

Purpose. The purpose of this Deferred Compensation Plan (the “Plan”) for
employees of The Boeing Company (the “Company”) and its subsidiaries is to
provide a means by which eligible employees may defer payment of base salaries
and awards made under incentive compensation plans sponsored by the Company or
its subsidiaries.

 

2.  

Eligibility. Any Executive Payroll employee, including those employed by a
subsidiary of the Company, if such employee is paid on a U.S. dollar-based
payroll, shall be eligible to participate in this Plan.

 

3.  

Elections. An eligible employee may elect deferrals, by executing and delivering
to the Company a notice which shall state:

 

in the case of salary deferrals, the percentage of the Participant’s base salary
(but not more than 50% thereof) to be deferred in each regular pay period, and

 

in the case of deferrals of incentive compensation awards payable in cash, the
percentage of the award to be deferred (which shall be all or any portion
thereof), and

 

in the case of incentive compensation awards payable other than in cash, an
election to defer such award (such election to apply to all of each non-cash
award), and

 

with respect to any of the above elections, the method for crediting investment
earnings on deferred amounts.

 

      

A notice of election will remain in effect until changed with respect to future
deferrals by a notice to the Company increasing or decreasing the percentage of
future salary or cash awards under incentive compensation plans to be deferred,
terminating an election to defer non-cash incentive compensation awards, or
changing the method for crediting investment earnings on future deferrals. Any
election or change in election must be made by December 1 to be effective for a
salary deferral for the following year, or for any cash or non-cash incentive
compensation award to be made by the Committee in the following year, or for
changing the earnings credit method for deferrals made in the following year.
Any such election, if approved by the Committee, shall supersede any election
previously made.

 

 

1



--------------------------------------------------------------------------------

A Participant may request that the Committee approve cancellation of a salary
deferral election during the year for which such deferral was elected. No such
request shall be approved except upon a showing of substantial hardship not
capable of being alleviated through the use of other resources reasonably
available to the Participant. If approved, such cancellation shall have
prospective effect only, from the date of such approval.

 

If a Participant terminates participation in this Plan, all amounts accumulated
in the Participant’s account prior to termination will continue to be held
subject to the Plan.

 

For purposes of the Plan, a “Participant” means an employee or former employee
having an account under the Plan.

 

4.  

Company Matching Contributions. To the extent that the Company or any subsidiary
makes a matching contribution with respect to all or part of any amounts
deferred under this Plan, each such matching contribution shall be deferred
together with the Participant deferral to which it relates, and shall be subject
to all of the Participant elections (including default elections) with respect
to such deferral. Any matching contribution made pursuant to this Section 4
shall be canceled and forfeited if the employee leaves the employment of the
Company or a subsidiary for any reason other than retirement under a retirement
plan sponsored by the Company or a subsidiary, disability as determined by the
Company or subsidiary, layoff, or death.

 

5.  

Earnings Credits on Deferred Amounts. All amounts deferred under the Plan, and
any matching Company or subsidiary contribution with respect thereto, shall be
credited to the Participant’s account at the time at which they would otherwise
first have become payable to the Participant or, if earlier, the time at which
the Participant’s interest in the award becomes vested. Non-cash awards shall be
credited to the Participant’s account at the time at which they would otherwise
first have become distributable to the Participant.

 

Each account shall be credited with earnings thereon, under the Interest Credit
method or the Stock Unit method, at the election of the Participant. In the
absence of an election the Interest Credit method shall be used. Once an
election has been made, it shall be irrevocable except for the special one-time
election to change the method of crediting earnings for terminating
Participants.

 



      

Interest Credit Method. A Participant’s account shall be credited monthly with
interest on all amounts in that account during the preceding month.

 

Interest will be computed during each calendar year at the mean between the high
and the low during the first eleven months of the preceding year of yields on
Aa-rated industrial Bonds as reported by Moody’s Investors Service, Inc.,
rounded to the nearest 1/4th of one percent. The Company will notify
Participants annually of the established interest rate.

 

 

2



--------------------------------------------------------------------------------

Stock Unit Method. A Participant’s Stock Unit account shall be credited with the
number of shares of the Company’s common stock that could be purchased with the
amount credited to such account, based on the Fair Market Value of the Company’s
common stock on the day the account is so credited (or on the next business day
on which the New York Stock Exchange (the “Exchange”) is open, if the Exchange
is closed on the day the account is credited) excluding commissions, taxes, and
other charges. Such number (carried to two decimal places) shall be recorded as
stock units in the Participant’s account, for bookkeeping purposes only. For
purposes of the Plan, “Fair Market Value” means the mean of the high and low per
share trading prices for the common stock of the Company as reported for the
“New York Stock Exchange—Composite Transactions” for a single trading day. The
number of stock units in an account shall be appropriately adjusted to reflect
stock splits, stock dividends, and other like adjustments in the Company’s
common stock.

 

Each Participant’s Stock Unit account periodically shall be credited with the
number of shares of the Company’s common stock that could be purchased, as set
forth in the preceding paragraph, with an amount equal to the cash dividends
that would be payable on the number of shares of the Company’s common stock that
equals the number of stock units in a Participant’s Stock Unit account. The
Company will notify Participants annually of the number of stock units, and the
dividend equivalents, credited to their Stock Unit account.

 

Special Election for Terminating Employees. Following termination of employment,
a Participant will have an opportunity to make a one-time special election to
change the method of crediting earnings on all or a portion of amounts
accumulated in one or more deferral accounts. For terminations of employment
occurring after December 31, 2001, the special election must be received by the
Company no later than twelve (12) months after the date of the Participant’s
termination. For terminations of employment occurring on or before December 31,
2001, the special election must be received by November 30, 2002. The Company
will record the election upon receipt but no earlier than the first business day
following a Participant’s date of termination of employment and no later than
twelve (12) months after the date of termination, or for terminations occurring
on or before December 31, 2001, the election will be recorded no earlier than
January 2, 2002 and no later than November 30, 2002. Once recorded, such
election shall be irrevocable. Once the election is recorded, the Company will
transfer the specified amount to the newly elected earnings credit method on the
last day of the quarter following the quarter in which the election was recorded
(or on the next business day on which the Exchange is open, if the Exchange is
closed on that day). Any amounts (other than dividend equivalent earnings)
deferred after the transfer date will be deferred based on the earnings method
set forth in the original deferral election. All payment elections will continue
to apply as though no earnings method change had been made.

 

 

3



--------------------------------------------------------------------------------

6.  

Payment. The timing and manner of distribution of amounts held under the Plan
shall be determined by the Committee in its sole discretion, but distributions
shall commence no later than the January 15, or such later date as may be
otherwise determined by the Committee, immediately following (a) the year in
which the Participant reaches age 70½ or (b) if the Participant continues
employment with the Company beyond such age, the year the Participant retires
from the Company or otherwise terminates service from the Company. A Participant
may submit an election to the Committee, stating the number of years over which
payment shall be made (which shall be between 1 and 15 years), the initial year
of payment, and the payment option (in the case of payments to be made over 2 or
more years). The election shall be submitted to the Committee by not later than
December 1 of the year following the year of termination of the Participant’s
employment by the Company. Distribution shall be made in accordance with the
election unless the Committee determines that the distribution should be made at
some different time or in some different manner.

 

The payment options (in the case of payments to be made over 2 or more years)
shall be as follows:

 

Approximately Equal Option. The amount payable to the Participant each year
shall be computed by the Company so that the aggregate amount of cash or stock
in a Participant’s account under the Plan shall be distributed in approximately
equal installments in each year for which deferred compensation payments are to
be made.

 

Fractional Option. The amount payable to the Participant each year shall be
computed by multiplying a fraction, the numerator of which is one and the
denominator of which is the number of years remaining in the distribution
period, by the balance in the account on January 1 of such year.

 

Under either option, the Participant’s account shall be debited at the time of
payment.

 

An approved payment period and payment option shall be applicable to the
Participant’s total aggregate deferred compensation accounts under the Plan,
including any accounts previously maintained that have been combined into an
account under this Plan.

 

Distributions from a Participant’s Stock Unit account shall be paid in cash:
provided, that following a Participant’s termination of employment,
distributions from the Stock Unit account may be made in stock at the written
election of the Participant. The cash distribution shall equal the cash value,
on the date as of which the distribution is calculated (which shall be the first
business day in January unless some other date is prescribed by the Committee),
of the number of whole shares of Company common stock then distributable to such
Participant, based on the Fair Market Value of such stock on that date, or the
next day on which the Exchange is open if the Exchange is

 

4



--------------------------------------------------------------------------------

closed on the date the distribution is calculated. Any distribution in stock
shall be in whole shares of the Company’s common stock equal in number to the
whole number of stock units credited to the Participant’s account under the
Stock Unit method. No fractional shares shall be distributed and any account
balance remaining after a stock distribution shall be paid in cash.

 

A Participant may request that amounts credited to the Participant’s account
under the Plan be distributed prior to the Participant’s termination of
employment with the Company, or that an approved method of payment be changed.
Any such request shall set forth the reason therefor, and is subject to approval
by the Committee in its sole and absolute discretion. Any request for a
distribution prior to termination of employment must be submitted to the
Committee by no later than December 1 of the year prior to the year in which the
distribution is requested to be made. No request for distribution prior to
termination of employment will be approved if the Participant also has elected
to defer any portion of an incentive compensation award to be made in the
calendar year in which the requested distribution is to be made. A Participant
may request that any or all amounts accumulated under this Plan be distributed
except for any amounts, and any interest or dividends credited thereon, which
were deferred in the calendar year in which the request for distribution is
submitted.

 

      

The Committee may establish guidelines for its own use and the use of its
delegates in considering any such request or any other request or election under
the Plan, but such guidelines shall not in any way limit the Committee’s
discretion in acting upon a request or election, or in determining the timing
and manner of any distributions to be made under the Plan.

 

Distributions under the Plan shall be subject to withholding for taxes and other
charges, as required by law, and the Company shall deduct from any such
distribution any amounts owed by the Participant to the Company. For
distributions in stock, required withholding and any other deductions will be
taken from the common stock that would have been received.

 

7.  

Beneficiaries. A Participant may designate one or more beneficiaries to receive
distributions from the Plan, upon the Participant’s death. If no beneficiary has
been designated, all such amounts shall be paid to the Participant’s personal
representative. Except as provided in the following paragraph, the death of a
Participant shall not affect the timing or manner of distributions from the
Participant’s account.

 

      

A Participant may elect that one or more fixed payments be made from the Plan to
the Participant’s personal representative or designated beneficiary, following
the Participant’s death. Such payments, if approved by the Committee, shall be
made within 15 months after the Participant’s death. Any amounts thereafter
remaining in the Participant’s account will be distributed at the time and in
the manner approved by the Committee.

 

 

5



--------------------------------------------------------------------------------

8.  

Termination or Amendment of the Plan. This Plan may be terminated, modified, or
amended from time to time by resolution of the Board of Directors of the
Company. If the Plan is terminated, all amounts accumulated prior to termination
will continue to remain subject to the provisions of the Plan as if the Plan had
not been terminated.

 

9.  

Participant’s Rights. Amounts deferred and accumulated under the Plan remain the
property of the Company, and no Participant or other person shall acquire any
property interest in the account or any other assets of the Company on account
of participation in the Plan, the Participant’s rights being limited to
receiving from the Company the payments provided for in the Plan. The Plan is
unfunded and to the extent that any Participant acquires a right to receive
payments from the Plan such rights shall be no greater than the rights of a
general unsecured creditor of the Company.

 

      

Except to the extent provided in the final paragraph of Section 6 of the Plan,
the right of a Participant, legal representative or beneficiary to receive
payments from the Plan shall not be subject to anticipation, sale, assignment,
pledge, encumbrance or charge, nor shall such right be liable for or subject to
the debts, contracts, liabilities or torts of the Participant or the
Participant’s legal representative or beneficiaries.

 

10.  

Powers of Compensation Committee. The Compensation Committee (the “Committee”)
of the Board of Directors of the Company shall have full power and authority to
construe and interpret this Plan. The Committee may from time to time delegate
such of its functions hereunder as it may determine, to one or more of the
officers of the Company, on such terms and conditions as the Committee may
decide. Decisions of the Committee or its delegates shall be final and binding
upon the Participants, their legal representatives and beneficiaries. Action by
the Committee or its delegates on any election or request made by a Participant
pursuant to the Plan shall be subject to the sole discretion of the Committee or
such delegates.

 

11.  

Boeing Satellite Systems, Inc. Pursuant to the Stock Purchase Agreement between
The Boeing Company, Hughes Electronics Corporation and Hughes Telecommunications
and Space Company dated as of January 13, 2000 (the “Agreement”) and effective
as of the closing date under the Agreement (“Closing Date”), the Committee has
designated certain employees of Boeing Satellite Systems, Inc. (“BSS”) as
Executive Payroll employees eligible to participate in this Plan (“Satellite
Executives”).

 

      

The deferral elections of Satellite Executives in effect pursuant to the Hughes
Electronic Corporation Executive Deferred Compensation Plan (“Hughes Plan”) as
of the Closing Date shall be deemed to be irrevocable deferral elections in
effect for purposes of this Plan for salary and cash payments related to the
Hughes Annual Incentive Plan and Long-Term Achievement Plan paid by BSS in 2000
and 2001.

 

6



--------------------------------------------------------------------------------

Satellite Executives eligible for Company performance shares and restricted
stock units in lieu of payments under the Hughes Long-Term Achievement Plan
shall be provided the opportunity to make a deferral election with respect to
such awards.

 

Accounts under this Plan shall be established for Satellite Executives in an
amount equal to their account balances as of the Closing Date under the Hughes
Plan. Such accounts shall be paid in accordance with the terms of this Plan.
Except for such account balances, no Liability, as defined in the Agreement,
shall accrue or be paid with respect to any Satellite Employee or Retired
Satellite Employee, as defined in the Agreement, under the Hughes Plan on or
after the Closing Date.

 

Satellite Executives with account balances established as of the Closing Date
and/or who have irrevocable deferral elections in effect as of the Closing Date
may elect earnings credits on deferred amounts in accordance with Section 5.

 

This Section 11 is effective as of the Closing Date, if any.

 

7